19-1883
     Lelcaj v. Garland
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 252 593
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   LINE LELCAJ,
14            Petitioner,
15
16                       v.                                      19-1883
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Michael P. DiRaimondo, DiRaimondo
24                                       & Masi, PC, Bohemia, NY.
25
26   FOR RESPONDENT:                     Brian M. Boynton, Acting
27                                       Assistant Attorney General;
28                                       Stephen J. Flynn, Assistant
29                                       Director; Evan P. Schultz,
30                                       Attorney, Office of Immigration
31                                       Litigation, United States
32
1                                      Department of Justice, Washington,
2                                      DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Line Lelcaj, a native and citizen of Albania,

 9   seeks review of a June 7, 2019 decision of the BIA affirming

10   a January 31, 2018 decision of an Immigration Judge (“IJ”)

11   denying    Lelcaj’s    application       for   asylum,   withholding   of

12   removal, and relief under the Convention Against Torture

13   (“CAT”).     In re Lelcaj, No. A206 252 593 (B.I.A. June 7,

14   2019), aff’g No. A206 252 593 (Immig. Ct. N.Y. City Jan. 31,

15   2018).       We    assume   the    parties’     familiarity   with     the

16   underlying facts and procedural history.

17       We have reviewed the decision of the IJ as supplemented

18   by the BIA.       See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

19   Cir. 2005).       The standards of review are well established.

20   See 8 U.S.C. § 1252(b)(4)(B); Lecaj v. Holder, 616 F.3d 111,

21   114 (2d Cir. 2010).

22       The agency did not err in concluding that Lelcaj failed

23   to satisfy her burden of proof for asylum, withholding of

                                          2
1    removal, and CAT relief based on her claim that members of

2    the Socialist Party had threatened to kidnap and kill her on

3    account of her membership in the Democratic Party in Albania.

4    To establish eligibility for asylum, Lelcaj was required to

5    show that she suffered past persecution, or that she has a

6    well-founded fear of future persecution, on account of her

7    race,   religion,     nationality,    membership       in    a    particular

8    social group, or political opinion.          8 U.S.C. §§ 1101(a)(42),

9    1158(b)(1)(A), (B)(i).

10       The      agency     reasonably     concluded        that        Lelcaj’s

11   experiences did not rise to the level of persecution because

12   she was not harmed and any threats went unfulfilled.                 See Gui

13   Ci Pan v. U.S. Att’y Gen., 449 F.3d 408, 412–13 (2d Cir.

14   2006)(providing that unfulfilled threats do not constitute

15   persecution); Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d

16   Cir. 2011) (“[P]ersecution is an extreme concept that does

17   not include every sort of treatment our society regards as

18   offensive.” (internal quotation marks omitted)).

19       Absent     past    persecution,     an     alien        may    establish

20   eligibility for asylum by demonstrating a well-founded fear

21   of future persecution, “which requires that the alien present


                                      3
1    credible testimony that [s]he subjectively fears persecution

2    and establish that h[er] fear is objectively reasonable.”

3    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004);

 4   see also 8 C.F.R. § 1208.13(b)(2).            The agency did not err

 5   in concluding that Lelcaj failed to establish a well-founded

 6   fear of persecution in Albania because her brothers, who are

 7   active members of the Democratic Party and at least one of

 8   whom was also personally threatened, have remained in Albania

 9   for years since her departure and have never been harmed.

10   See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)

11   (finding a fear of future persecution weakened when similarly

12   situated   family     members   remain    unharmed   in    petitioner’s

13   native country); see also Ramsameachire, 357 F.3d at 178.

14   The IJ reasonably rejected Lelcaj’s contention that she was

15   not similarly situated to her brothers given her gender

16   because her evidence did not show that women are more often

17   the target of political violence in Albania, and evidence of

18   gangs   trafficking     women   for    criminal   purposes     was   not

19   material   to   her   claimed   fear     of   political    persecution.

20   Contrary to Lelcaj’s contention, the agency did not afford

21   her expert’s affidavit insufficient weight.               The affidavit


                                       4
 1   discusses general crime and political conditions in Albania,

 2   is not based on any personal knowledge of Lelcaj’s particular

 3   circumstances, and does not counter the agency’s dispositive

 4   finding that Lelcaj’s fear is not well founded because her

 5   similarly situated brothers have remained unharmed for years.

 6         The agency also reasonably found in the alternative that

 7   Lelcaj failed to adequately corroborate her claim because,

 8   other than a copy of a Democratic Party card, she did not

 9   submit evidence of her political activities or of the threats

10   against her or her family members, even though such evidence

11   was reasonably available from her brothers.                  See 8 U.S.C.

12   § 1158(b)(1)(B)(ii) (“Where the trier of fact determines that

13   the   applicant      should   provide    evidence     that   corroborates

14   otherwise credible testimony, such evidence must be provided

15   unless the applicant does not have the evidence and cannot

16   reasonably    obtain    the   evidence.”);      see   also   Wei   Sun   v.

17   Sessions, 883 F.3d 23, 28 (2d Cir. 2018) (“[A]n applicant may

18   be    generally   credible     but   h[er]   testimony       may   not   be

19   sufficient to carry the burden of persuading the fact finder

20   of the accuracy of h[er] claim of crucial facts if [s]he fails

21   to    put    forth     corroboration     that    should      be    readily


                                          5
 1   available.”).

 2       Because Lelcaj does not have a well-founded fear of

 3   persecution,    the   agency   did       not   err   in   denying   asylum,

 4   withholding of removal, and CAT relief, as all three claims

 5   were based on the same factual predicate.                  See Lecaj, 616

 6   F.3d at 119–20.

 7       We are also not persuaded by Lelcaj’s argument that the

 8   agency lacked jurisdiction to commence removal proceedings.

 9   Although her Notice to Appear did not contain a hearing date

10   or time, she later received notice of her hearing.                     See

11   Banegas Gomez v. Barr, 922 F.3d 101, 110, 112 (2d Cir. 2019).

12       For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                                   FOR THE COURT:
16                                   Catherine O’Hagan Wolfe,
17                                   Clerk of Court




                                          6